BOARDMAN, Judge.
The appellant, Ronald Sturn, after plea bargaining, pled guilty to breaking and entering with intent to commit a felony, aggravated assault and uttering and passing a forged instrument. In exchange for the guilty plea, knowingly and understandingly entered, to these charges, other criminal charges pending against appellant were nol-prossed by the state. Sturn was adjudged guilty and sentenced to seven years in the state prison on the breaking and entering charge and aggravated assault and, sentenced to three years probation for the offense of uttering and passing a forged instrument to commence upon the completion of the prison term.
Appellant raises three points on appeal, only one of which merits discussion. On the rationale of a line of Third District cases appellant attacks the legality of imposition of probation after the completion of his term in prison.1 The cases cited by appellant are not on point in that they deal with situations in which a term of prison and probation were imposed for a single offense. Such is not the case here.
The Fourth District held in Harris v. State, Fla.App. 4th, 1973, 278 So.2d 306, that a term of imprisonment could properly be followed by probation on different charges. Accordingly, we conclude as did the court in Harris, supra, that such a sentence is legal.
Affirmed.
MANN, C. J., and HOBSON, J., concur.

. Dancy v. State, Fla.App.3rd, 1972, 259 So.2d 208; Robinson v. State, Fla.App.3rd, 1972, 256 So.2d 390; Martinez v. State, Fla.App. 3rd, 1972, 266 So.2d 392; Boyd v. State, Fla.App.3rd, 1973, 272 So.2d 858; Jackson v. State, Fla.App.3rd, 1974, 293 So.2d 136